CONCURRING OPINION
Brown, Judge:
I concur upon the ground that the separation of values by the appraiser on January 4, 1937, to conform to the mandate of this court, amounted to an appraisement within the view of our court of appeals as expressed for action in such circumstances in United States v. Murphy & Co., 16 Ct. Cust. Appls. 461, T. D. 43210, and United States v. John Wanamaker, 20 C. C. P. A. 381, T. D. 46185, provided the importer had actual notice or knowledge thereof.
That he did, seems clear from the fact that he filed his present protest on March 5, 1937, which was within the sixty days in which he could have appealed to reap-praisement to test the amounts of such separation between the two articles as made by the appraiser on instructions from the collector in order to conform to the mandate of this court in Abstract 33380, 69 Treas. Dec. 1179.